

115 HR 3236 IH: Ambulance Medicare Budget and Operations Act of 2017
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3236IN THE HOUSE OF REPRESENTATIVESJuly 13, 2017Mr. Nunes (for himself and Mr. Upton) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles XI and XVIII of the Social Security Act to improve provider and supplier cost
			 reporting of ambulance services under the Medicare program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Ambulance Medicare Budget and Operations Act of 2017. 2.Ground ambulance services cost reporting requirement (a)In generalSection 1121 of the Social Security Act (42 U.S.C. 1320a) is amended—
 (1)in subsection (a)— (A)by striking For the purposes of and inserting Subject to subsection (d), for the purposes of; and
 (B)by inserting providers and suppliers of ground ambulance services, after health maintenance organizations,; and (2)by adding at the end the following new subsection:
					
 (d)In the case of a provider or supplier of ground ambulance services that furnishes such services for fewer than 20 individuals entitled to benefits under part A and enrolled under part B in a reporting period (as defined by the Secretary), the Secretary may modify the requirements for inclusion of any information specified in subsection (a) in reports made in accordance with the uniform reporting system established under this section with respect to such services..
 (b)Hospital provider agreementsSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended— (1)in subparagraph (X), by striking Secretary, and and inserting Secretary,;
 (2)in subparagraph (Y)(ii)(V), by striking the period at the end and inserting , and; and (3)by inserting after subparagraph (Y) the following new subparagraph:
					
 (Z)in the case of a hospital that is a provider of ground ambulance services, with respect to such services furnished for reporting periods (as defined by the Secretary) on or after January 1, 2022, to make reports to the Secretary of information described in section 1121(a) in accordance with the uniform reporting system established under such section for providers and suppliers of ground ambulance services..
 (c)Skilled nursing facility provider agreementsSection 1819(d) of the Social Security Act (42 U.S.C. 1395i–3(d)) is amended by adding at the end the following new paragraph:
				
 (5)Ambulance services cost reportingA skilled nursing facility that furnishes ground ambulance services, with respect to such services furnished on or after January 1, 2022, shall make reports to the Secretary of information described in section 1121(a) in accordance with the uniform reporting system established under such section for providers and suppliers of ground ambulance services..
 (d)Home health agency provider agreementsSection 1891(a) of the Social Security Act (42 U.S.C. 1395bbb(a)) is amended by adding at the end the following new paragraph:
				
 (7)In the case of an agency that furnishes ground ambulance services, with respect to such services furnished on or after January 1, 2022, the agency makes reports to the Secretary of information described in section 1121(a) in accordance with the uniform reporting system established under such section for providers and suppliers of ground ambulance services..
 (e)Suspension of payment for ground ambulance servicesSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end the following new paragraph:
				
					(17)Authority to suspend payments for ground ambulance services
 (A)In generalSubject to subparagraphs (C) and (D), in the case that the Secretary determines that a supplier of ground ambulance services has not made to the Secretary complete, accurate, and timely reports of such services for reporting periods (as defined by the Secretary) with respect to a year beginning with 2020 of information described in section 1121(a) in accordance with the uniform reporting system established under such section for providers and suppliers of ground ambulance services and, as determined appropriate by the Secretary, of any of the information described in subparagraph (B), the Secretary may suspend payments made under this subsection, in whole or in part, to such supplier until the Secretary determines that such supplier has submitted such reports with respect to such reporting period.
 (B)Additional informationThe Secretary may, with respect to a supplier of ground ambulance services, require the following information (to be reported to the extent practicable under the uniform reporting system established under section 1121(a)):
 (i)Whether the supplier is part of an emergency services department, a governmental organization, or another type of entity (as described by the Secretary).
 (ii)The number of hours in a week during which the supplier is available for furnishing ground ambulance services.
 (iii)Any State regulations regarding requirements relating to the stocking of ambulances with certain equipment or drugs.
 (iv)The average number of volunteer hours a week used by the supplier. (C)Hardship delayThe Secretary shall establish a process whereby a supplier of ground ambulance services may request a delay in reporting information described in subparagraphs (A) and (B) with respect to a reporting period for reason of significant hardship (as determined by the Secretary).
 (D)Authority to modify cost reporting elements and enforcementNot earlier than January 1, 2023, the Secretary may, after taking into account the recommendation of the Medicare Payment Advisory Commission in the most recent report available to the Secretary submitted under section 3 of the Ambulance Medicare Budget and Operations Act of 2017 regarding whether cost reporting of ground ambulance services by a supplier or category of suppliers (as specified for purposes of the report submitted under such section) should be required or modified, and through notice and comment rulemaking, provide that subparagraph (A) no longer applies to ground ambulance services suppliers or such a category of such suppliers..
			(f)Stakeholder feedback
 (1)In generalThe Secretary shall implement the provisions of this section, including the amendments made by this section, through notice and comment rulemaking and seek input from stakeholders.
 (2)Nonapplication of Paperwork Reduction ActChapter 35 of title 44, United States Code, shall not apply with respect to notice and comment rulemaking carried out under paragraph (1).
				3.Ground ambulance services cost reporting study
 (a)In generalNot later than March 15, 2022, and as determined necessary by the Medicare Payment Advisory Commission thereafter, such Commission shall assess and submit to Congress a report on ambulance services cost reporting carried out in accordance with sections 1121(a) and 1834(l) of the Social Security Act (42 U.S.C. 1320a(a), 1395m(l)) and the adequacy of payments for such services made under section 1834(l) of such Act.
 (b)ContentsThe report described in subsection (a) shall contain the following: (1)An analysis of the accuracy of cost report data submitted in accordance with such sections.
 (2)An analysis of any burden on providers and suppliers of such services associated with reporting such data.
 (3)A recommendation on whether or not cost reporting of ambulance services by providers, suppliers, or a category of suppliers (as specified by the Secretary) of such services should be required or modified, taking into account the analyses described in paragraphs (1) and (2).
 4.Extension of ground ambulance services extendersSection 1834(l) of the Social Security Act (42. U.S.C. 1395m(l)) is amended— (1)in paragraph (12)(A), by striking 2018 and inserting 2023; and
 (2)in paragraph (13)(A), by striking 2018 each place it appears and inserting 2023. 